Citation Nr: 0029530	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  98-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for a heart disorder, 
claimed as a residual of scarlet fever.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1952 to June 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 rating decision by the RO 
which denied service connection for PTSD and denied service 
connection for a heart disorder, claimed as a residual of 
scarlet fever.  In May 1999 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  In July 2000 the 
veteran appeared and gave testimony at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is also of record.  

A review of the record indicates that the veteran also wishes 
to claim service connection for an eye disability and service 
connection for the residuals of frozen feet.  These issues 
have not been developed and certified for appeal.  They are 
referred to the RO for all appropriate action.  


REMAND

The veteran has asserted that he currently suffers from PTSD 
as a result of stressors he experienced while serving on the 
USS New Jersey during the Korean War.  Specifically, he has 
contended that he assisted in the recovery of a dead pilot 
from an airplane that had crashed into the sea off the Korean 
coast.  He has also asserted that he manned a "45- inch open 
gun mount" during an episode in which the USS New Jersey 
came under heavy fire from enemy coastal batteries in the 
harbor of Wonsan, Korea.  The veteran said that both of these 
episodes occurred around May 1953.  The veteran's DD Form 214 
shows that he served on the USS New Jersey, but his duties 
were listed as that of a barber.  After a VA psychiatric 
examination in September 1997, diagnoses of alcohol abuse and 
adjustment disorder with mixed emotional features were 
rendered.  The examining psychiatrist specifically stated 
that the veteran's signs and symptoms did not meet the 
clinical level for PTSD.  The clinical evidence associated 
with the claims folder prior to July 2000 does not otherwise 
indicate findings or a diagnosis of PTSD.

The veteran also claims that, as a result of an episode of 
scarlet fever he had in service, he developed a heart 
problem, identified as a murmur.  He has argued that he was 
told by a VA physician during his hospitalization in 
September 1996 that his heart murmur was probably related to 
the episode of scarlet fever in service.  He has not 
identified the physician.  The discharge summary from that 
hospitalization does not reflect that a heart murmur was 
detected and, in fact, contains no references to heart 
findings.

During a July 2000 hearing at the RO before the undersigned 
Veterans Law Judge, the veteran stated that a Doctor Murphy, 
who was a VA physician, gave him a diagnosis of PTSD.  At one 
point during the hearing, the veteran said that this 
physician told him that he had PTSD during a 1996 VA 
hospitalization at the VA Medical Center in Albany, New York.  
At another point during the hearing, the veteran said that 
this physician told him that he had PTSD in 1989 or 1990.  
Review of the record indicates rather complete VA clinical 
records of the veteran's treatment at the VA's Albany medical 
facility from November 1994 to April 1998, but it does not 
appear that the RO has ever attempted to obtain clinical 
records documenting the veteran's treatment at that facility 
prior to November 1994.  Given the veteran's assertions 
regarding the date of a diagnosis of PTSD by a VA physician 
at the Albany VA hospital, and his testimony that he has been 
treated by VA for more than 40 years, additional clinical 
records from this facility should be obtained.  

The Board also notes that, while giving testimony regarding 
his claim for service connection for PTSD during the July 
2000 hearing at the RO, the veteran alluded to an award of 
disability benefits by the Social Security Administration 
(SSA) in about 1989.  Neither a copy of the decision by the 
SSA awarding such benefits, nor copies of the medical 
evidence upon which the decision was based, are currently in 
the claims folder.  These records may contain evidence 
relevant to the issue of service connection for PTSD and/or a 
heart disability.  Such should also be obtained prior to 
further appellate consideration of this case.  "When VA is 
put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records."  
Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) 
v. Brown, 9 Vet. App. 67, 73-74 (1996) (quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  

In addition, at the veteran's July 2000 RO hearing before the 
undersigned Veterans Law Judge, he submitted a statement 
written on the back of a July 2000 billing document from 
Newton Medical, a private medical clinic.  A Doctor W. Villa 
purportedly wrote this statement.  The statement indicated 
that the veteran had been suffering from "PS" ever since 
the Korean War.  On the document waiving consideration of 
this statement by the RO, the veteran said that the "PS" 
mentioned in the statement purportedly written by Doctor W. 
Villa was meant to designate PTSD.  He also said that Doctor 
W. Villa was associated with Newton Medical.  No clinical 
records from either Doctor Villa or from Newton Medical are 
in the claims folder.  Further development of this matter is 
also necessary prior to further appellate consideration of 
the issue of entitlement to service connection for PTSD.  

In view of the foregoing, this issue is REMANDED to the RO 
for the following actions:  

1. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment at the VA Medical 
Center in Albany, New York, from 1956 
to November 1994.  In the event the 
veteran identifies any other VA 
facility or private medical care 
provider where he may have been 
treated for either psychiatric or 
heart disability, efforts should be 
made to secure these records as well.  
All records obtained should be 
associated with the claims folder.  

2. In light of the veteran's claim that 
he was told by a VA doctor during his 
September 1996 hospitalization that 
his heart murmur was "probably" 
related to the episode of scarlet 
fever in service, copies of the 
complete clinical records compiled 
during this period of inpatient care 
should be secured.  The veteran should 
also be asked if he can identify that 
doctor and, if so, a statement should 
be secured from that physician, if 
possible.  

3. The RO should contact the veteran and 
ask him to provide the date of the SSA 
decision awarding him disability 
benefits.  When the veteran responds, 
the RO should then contact the SSA and 
obtain a copy of this decision and 
copies of all medical evidence upon 
which the decision was based.  All 
documentation obtained should be 
associated with the claims folder.  

4. The RO should contact Newton Medical 
at 1662 Central Avenue in Albany New 
York, 12205 and ascertain if a Doctor 
W. Villa ever treated the veteran for 
psychiatric symptomatology at that 
facility.  If so, copies of all 
clinical records documenting the 
veteran's treatment for psychiatric 
symptomatology should be obtained and 
associated with the claims folder.  

5. If records are obtained from Newton 
Medical or the VA Medical Center in 
Albany, New York, showing that the 
veteran was treated for psychiatric 
symptoms diagnosed as PTSD, the RO 
should request the service department 
to furnish the veteran's service 
personnel records, including any 
specific information regarding his 
service in Korea, his duty stations 
during his service in Korea, and 
specifically, the dates of his service 
of the USS New Jersey, the locations 
of that vessel during the veteran's 
service on board, and the veteran's 
duties while on board that vessel.  

6. The RO should then submit all relevant 
information about the veteran's 
reported stressors, and all other 
relevant documentation, to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the 
U.S. Army and Joint Services 
Environment Support (ESG), and request 
that organization to attempt 
verification of those incidents which 
the veteran reports as stressors 
resulting in his claimed PTSD.  

7. If the USASCRUR verifies one or more 
of the veteran's reported stressors, 
he should then be afforded a VA 
psychiatric examination to determine 
if he has PTSD as a result of his 
inservice stressors.  The claims 
folder must be made available to the 
examining physician and the RO should 
also inform the examiner of the 
specific inservice stressors which 
were verified by the USASCRUR.  The 
examiner should specifically state 
that he has reviewed the claims folder 
and was informed by the RO of the 
specific verified inservice stressors.  
If PTSD is diagnosed, the psychiatrist 
should specify which inservice 
stressor or stressors precipitated the 
disorder.  If USASCRUR does not verify 
any of the veteran's reported 
inservice stressors, a VA psychiatric 
examination need not be conducted.  

8. The veteran should also be afforded 
cardiovascular examination in order to 
determine what, if any, heart disorder 
he now has and whether such is related 
to the episode of scarlet fever he had 
in service.  The examining physician 
should conduct all necessary tests and 
review the claims file before 
rendering such opinions.  It would be 
helpful to the Board if the examiner 
supports his or her opinion with 
sufficient reasons.

9. Any other development deemed necessary 
to fulfill VA's duty to assist should 
then be undertaken.  

10.  When the above development has been 
completed the RO should again 
adjudicate the issues of entitlement 
to service connection for PTSD and a 
heart disorder.  In making such 
determination, the RO should weigh the 
positive and negative evidence, 
resolving any reasonable doubt in the 
veteran's favor.  If either benefit is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration. No action is required of the veteran 
until he is so informed by the RO.  The purpose of this 
remand is to obtain additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -


